DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim(s) 11 is/are objected to because of the following informalities:  
Claim 11 recites “CAN bus”. Acronyms should be defined.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system control is configured to cause in claim(s) 1 and redundant system for processing in claim(s) 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	On pg. 9 ll. 14-15 of the specification, it is disclosed that “the system control can include one or more control circuits configured to carry out the functionality herein described”. With respect to Fig. 1, the algorithms of the system control is disclosed on pg. 9 ll. 31-32, pg. 10 ll. 14-16 and 24-27, pg. 11 ll. 17-31, and pg. 12 ll. 4-8. Therefore, “system control” is disclosed to be a hardware for performing specific algorithms. 	On pg. 8 ll. 23-24 and 27-30 of the specification, it is disclosed that “the redundant system 10 includes four devices 12, namely three operational devices 14 as well as one reserve device 16” and “each operational device 14 is enabled to receive a corresponding signal…, to process the signal, … to output the processed signal”. Therefore, “the redundant system” is disclosed to have hardware for performing some processing. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-4, 6-9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond et al. (US 6,308,286 B1).

Regarding claim 1, Richmond discloses A redundant system for processing at least one signal (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal), 
wherein the redundant system has N+1 devices that comprise N operational devices and one reserve device (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3 operating components 220a-c (=N operational devices) and one spare component 220d (=+1/one reserve device)), 
wherein the N operational devices and the reserve device are interconnected with each other (Fig. 3, col. 6 ll. 59-64: the 3 operating components 220a-c and the spare component 220d are interconnected), 
wherein the redundant system comprises a system control integrated within one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: the system comprises a microprocessor 221d (=system control) integrated in spare component 220d), 
wherein the redundant system further comprises switches that are associated with the operational devices (Fig. 3, col. 6 ll. 53-64: system 210 comprises relay switches 230a-230c and 235a-c that are associated with the operating components 220a-c), and 
wherein, in case of a failure of a respective operational device, the system control is configured to cause at least one of the devices to operate the switch associated with the respective operational device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 34-50: microprocessor 221d (=system control) detects that one of the other components 220a-c has failed by detecting a summary failure signal. The microprocessor 221d transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed component to connect to spare component 220d and enters the spare component 220d into operating mode).

Regarding claim 16, Richmond discloses A method of operating a redundant system for processing at least one signal (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. col. 7 ll. 38-45: summary failure signal and switch control signal), 
wherein the redundant system has N+1 devices that comprise N operational devices and one reserve device that are interconnected with each other (Fig. 3, col. 6 ll. 55-59: system 210 comprises 3 operating components 220a-c (=N operational devices) and one spare component 220d , the method comprising: 
detecting an occurring failure in one of the operational devices by a system control integrated within one of the devices of the redundant system (Fig. 3, col. 7 ll. 5-14 and ll. 20-31: the system comprises a microprocessor 221d (=system control) integrated in spare component 220d. col. 7 ll. 14-19 and ll. 34-42: microprocessor 221d (=system control) detects that one of the other components 220a-c has failed by detecting a summary failure signal), and 
causing at least one of the devices to operate a switch associated with the respective operational device having the failure (Fig. 3, col. 7 ll. 14-19 and ll. 42-50: microprocessor 221d (=system control) transmits a switch control signal to relay driver 229d causing the relay switches corresponding to the failed component to connect to spare component 220d and enters the spare component 220d into operating mode).

Regarding claim(s) 2 and 17, Richmond discloses all features of claim(s) 1 and 16 as outlined above. 
Richmond discloses wherein the reserve device is made operational by operating the switch associated with the respective operational device having the failure while removing the respective operational device having the failure from operation (col. 7 ll. ll. 15-19 and 42-50: spare component 220d (=reserve device) enters operating mode to operate relay switches corresponding to the failed component while the failed component is disconnected).

Regarding claim(s) 3, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the at least one of the devices, which operates the switch associated with the respective operational device having the failure, is the adjacent device of the respective operational device having the failure (Fig. 3, col. 7 ll. 15-19 and ll. 38-50: any of operating components 220a-c can have a failure, i.e., operating component 220c, and the spare component 220d which is adjacent to operating 220c replaces the failed component 220c by entering operating mode and operating on relay switches associated with the failed component 220c).

Regarding claim(s) 4, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein two switches are associated with each operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c is associated with two relay switches 230a-c and 235a-c), wherein one of the two switches is associated with an input side and the other one is associated with an output side of the respective operational device (Fig. 3, col. 6 ll. 59-64: relay switches 230a-c and 235a-c are used for inputs and outputs of operating components 220a-c).

Regarding claim(s) 6, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control is monitoring all devices (Fig. 3, col. 7 ll. 14-15 and ll. 34-40: microprocessor 221d monitors all operating components 220a-c).

Regarding claim(s) 7, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control automatically controls the at least one device such that the at least one device initiates the switching operation of the switch associated with the respective operational device having the failure (col. 7 ll. 30-50: microprocessor 221d controls component 220d to initially operate in spare mode and then enter operating mode to replace the failed component where the microprocessor 221d transmits a switch control signal to relay driver .

Regarding claim(s) 8, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein another device is enabled to provide the system control in case of failure of the device initially providing the system control (col. 7 ll. 5-10 and ll. 20-22: any component 220a-d can operate as a spare component and includes a microprocessor 221a-d. col. 9 ll. 5-10: when spare component 320j is not working properly, then spare component 320i serves as a spare).

Regarding claim(s) 9, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the system control is initially integrated within the reserve device (Fig. 3: microprocessor 221d is integrated in spare component 220d).

Regarding claim(s) 12, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each operational device of the redundant system is connected with at least one dedicated input switch that is associated with an input side of the respective operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c in system 210 is connected to a relay switch 230a-c and relay switch 235a-c for inputs of each of the operating components 220a-c).

Regarding claim(s) 13, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each operational device of the redundant system is connected with at least one dedicated output switch that is associated with an output side of the respective operational device (Fig. 3, col. 6 ll. 59-64: each operating component 220a-c in system 210 is connected to a relay switch 230a-c and relay switch 235a-c for outputs of each of the operating components 220a-c).

Regarding claim(s) 14, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein each switch has four ports (Fig. 3: each relay switch 230a-c and 235a-c has 4 arrows going in/out (=ports)).


Richmond discloses wherein the redundant system is a broadcasting system, an air traffic control system or a satellite communication amplifier system (Fig. 3, col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system. Col. 1 ll. 18-20: redundant telephone switches).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Das et al. (US 6,911,938 B1).

Regarding claim(s) 5, Richmond discloses all features of claim(s) 4 as outlined above. 
Richmond discloses wherein both switches associated with the input side and the output side (Fig. 3, col. 6 ll. 59-64: relay switches 230a-c and 235a-c are used for inputs and outputs of operating components 220a-c).
Richmond does not disclose the relay switches are operated simultaneously.
are operated simultaneously (Fig. 2, col. 3, ll. 35-41 and ll. 62-65: input redundant switch and output redundant switch are switched simultaneously and between the switches are two amplifiers: one active and one on standby to avoid single point failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the relay switches used for inputs and outputs of operating components, as taught by Richmond, to be switched simultaneously, as taught by Das.
Doing so brings into service the input and the output of the standby amplifier and thus avoids single point failure (Das: col. 3 ll. 35-38 and ll. 62-65).

	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,308,286 B1) in view of Ilan et al. (US 2008/0075082 A1).

Regarding claim(s) 10, Richmond discloses all features of claim(s) 1 as outlined above. 
Richmond discloses wherein the interconnection between the devices of the redundant system is established (Fig. 3, col. 8 ll. 15-22: interconnection between components 220a-c of the system 210 is established by multidrop 226 and status lines 227a-c. col. 6 l. 53 and col. 8 ll. 9-12: system 210 may be a redundant stand-alone satellite modem system).
Richmond does not disclose the interconnection is by a control bus.
However, Ilan discloses the interconnection is by a control bus ([0039]: common function modules (CFMs) (=devices) are interconnected using an Ethernet control bus which is duplicated for redundancy. [0038]: one CFM serves as active CFM while another CFM serves as back-up CFM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to be using an Ethernet control bus, as taught by Ilan.


Regarding claim(s) 11, Richmond in view of Ilan discloses all features of claim(s) 10 as outlined above. 
Richmond does not disclose, but Ilan discloses wherein the control bus is an Ethernet bus or a CAN bus ([0039]: Ethernet control bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnection between components of the redundant system, as taught by Richmond, to be using an Ethernet control bus, as taught by Ilan.
Doing so provides a duplication of the Ethernet controls bus for redundancy (Ilan: [0039]) to avoid single points of failure (Ilan: [0033]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Cha et al. (US 2010/0165892 A1) – discloses implementing redundancy in a RAS system so that if high-power amplifiers fail a substitute for the failed high-power amplifiers can be achieved. As a result, efficient N+1 redundancy structure is embodied. (abstract).	Dally et al. (US 2006/0153068 A1.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478